DETAILED ACTION
Claims 1-31 are presented for examination.
Claims 1, 2, 4-6, 10, 15, 16, 19-21, 25, 28, and 30 are amended.
Claim 31 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	The prior art does not appear to teach or suggest “determining, by the UE, a half-duplex configuration for use in communicating with an access point, each slot of the half-duplex configuration including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency of a frequency division duplexed frame structure, and each slot associated with a hybrid automatic repeat request (HARQ) timeline,” as set forth in amended independent claim 1, [Remarks, pages 9-10].
The Examiner respectfully disagrees with these arguments.


As per the first argument,
As indicated in the previous rejection and below, Chen discloses slot of the half-duplex configuration including configuration for downlink or uplink grants and for HARQ transmissions and wherein switching between configurations may depend on the structure of a slot (e.g., shorter symbol durations) [paragraphs 0048, 0064, 0072, 0075]. Chen does not explicitly disclose each slot of the half-duplex configuration including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline.
However, Lin teaches each slot of the half-duplex configuration including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline [fig. 5, pages 3, 6, 7, each slot of the half-duplex configuration (duplexing options supported in NR) including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline (5G NR PDCCH and PUCCH; short PUCCH)].
  
Regarding determining, by the UE, a half-duplex configuration … including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency of a frequency division duplexed frame structure, and each slot associated with a hybrid automatic repeat request (HARQ) timeline, Lin discloses in Figure 5, pages 4, 6, and 7.

    PNG
    media_image1.png
    422
    676
    media_image1.png
    Greyscale
 

Figure 5 illustrates wherein the UE may receive an control configuration comprising PDCCH and PUCCH information within a slot 
 
[Page 4]
Whether a symbol is used for DL or UL transmission can be dynamically determined according to layer 1/2 signaling of DL control information (DCI)

[Page 6]
V.PHYSICAL CONTROL CHANNELS
A.Physical Downlink Control Channel
PDCCH is used to carry DCI such as downlink scheduling assignments and uplink scheduling grants. An illustration of NR PDCCH is given in the upper part of Figure 5.

[Page 7]
VI. PHYSICAL REFERENCE SIGNALS …
A. Downlink and Uplink Demodulation Reference Signals (DMRS)
DMRS is used by the receiver to produce channel estimates
for demodulation of the associated physical channel. The design of DMRS is specific for each physical channel – PBCH,
PDCCH, PDSCH, PUSCH, and PUCCH. In all cases, DMRS is UE specific, transmitted on demand, and normally does not extend outside of the scheduled physical resource of the channel it supports. In the sequel, we focus on the DMRS for PDSCH and PUSCH when CP-OFDM is used.
The PDSCH/PUSCH DMRS structure supports a wide range of scenarios, UE capabilities, and use cases. The number of DMRS symbols in a PDSCH/PUSCH duration can be configured; this enables support for very high UE mobility, but also low DMRS overhead when the scenario allows so.
Similarly, the density of DMRS in the frequency domain is configurable to allow for an optimized overhead. The first DMRS instance comes early in the PDSCH/PUSCH transmission; this enables channel estimation to start early in the receiver, thereby reducing the processing latency. …

B. Downlink and Uplink Phase-Tracking Reference Signals (PTRS)
…. Due to the properties of phase noise, PTRS can have low density in the frequency domain but high density in the time domain. PTRS can be present both in the downlink (associated with PDSCH) and in the uplink (associated with PUSCH).
If transmitted, PTRS is always associated with one DMRS port and is confined to the scheduled bandwidth and duration of PDSCH/PUSCH. Time and frequency densities of PTRS are adapted to signal-to-noise-ratio (SNR) and scheduling bandwidth.

In other words, Lin discloses wherein the UE determines downlink scheduling assignments and uplink scheduling grants.

Therefore, given that Lin discloses wherein the UE may receive an control configuration comprising PDCCH and PUCCH information within a slot, then Lin clearly discloses determining, by the UE, a half-duplex configuration including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency of a frequency division duplexed frame structure.

Applicant argues that frequencies associated with the PDCCH and the PUCCH overlap and not associated with downlink frequencies and uplink frequencies, respectively. As indicated above, Lin discloses downlink and uplink frequencies based on control configuration comprising PDCCH and PUCCH information within a slot.

Regarding the rejection of claims 15, 16, and 30, claims 15, 16, and 30 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 15, 16, and 30, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-14, and 17-29, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (hereinafter Chen), U.S. Publication No. 2018/0219654, in view of Lin et al., (hereinafter Lin), NPL “5G New Radio: Unveiling the Essentials of the Next Generation Wireless Access Technology”.

As per claim 1, Chen discloses a method of wireless communication at a user equipment (UE) [Abstract, fig. 25, paragraphs 0007, (method for wireless communication at a first wireless device (e.g., UEs 115))], comprising: 
determining, by the UE [fig. 1, UE (UEs 115)], a half-duplex configuration for use in communicating with an access point [paragraphs 0006, 0042, 0061, 0134, determining, by the UE, a half-duplex configuration for use in communicating with an access point (wireless device 1805 that supports half-duplex operation in NR systems)], 
determining a direction for a slot [fig. 25, paragraphs 0061, 0064, 0117, 0132, 0181, 0190, determining a direction for a slot (UE 115 may identify a first symbol period designated for communication in a first link direction …within the first slot)]; and 
transmitting or receiving according to the direction for the slot and the half-duplex configuration [paragraphs 0061, 0064, 0072, 0117, 0182, transmitting or receiving according to the direction for the slot and the half-duplex configuration (transitioning between configurations (or link directions) may be based on a type or capability (e.g., half-duplex configuration); UE 115 may determine a duration of a transition period between the first symbol period and the second symbol period, where the duration of the transition period is based at least in part on a structure of the first slot)].
Chen discloses slot of the half-duplex configuration including configuration for downlink or uplink grants and for HARQ transmissions and wherein switching between configurations may depend on the structure of a slot (e.g., shorter symbol durations) [paragraphs 0048, 0064, 0072, 0075]. Chen does not explicitly disclose each slot of the half-duplex configuration including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline.
However, Lin teaches each slot of the half-duplex configuration including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency of a frequency division duplexed frame structure, and each slot associated with a hybrid automatic repeat request (HARQ) timeline [fig. 5, pages 3, 4, 6, 7, each slot of the half-duplex configuration (duplexing options supported in NR) including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency of a frequency division duplexed frame structure, and each slot associated with a hybrid automatic repeat request (HARQ) timeline (wherein the UE may receive an control configuration comprising PDCCH and PUCCH information within a slot; short PUCCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 2, Chen discloses the method of claim 1, 
wherein the half-duplex configuration identifies a timing gap, wherein the timing gap corresponds to a gap between uplink slots, a gap between downlink slots, or a gap between the uplink slots and the downlink slots [fig. 5, paragraphs 0047, 0058, 0067, 0072, 0104, wherein the half-duplex configuration identifies a timing gap, wherein the timing gap corresponds to a gap between uplink slots, a gap between downlink slots, or a gap between the uplink slots and the downlink slots ((e.g., symbol blanking) UE 115-a may use this time to transition between an uplink and downlink configuration; UE 115 scheduled for simultaneous uplink and downlink communication may refrain from communicating)].

As per claim 3, Chen discloses the method of claim 2, 
wherein the timing gap is predetermined, signaled to the UE, or derived from a timing for the PDCCH [paragraphs 0067, 0072, 0084, wherein the timing gap is predetermined, signaled to the UE, or derived from a timing for the PDCCH (base station 105 may configure the UE 115 to refrain from communicating in a specific link direction)].

As per claim 4, Chen discloses the method of claim 1, Chen does not explicitly disclose wherein the direction is based on a semi-static configuration for the UE.
However, Lin teaches wherein the direction is based on a semi-static configuration for the UE [fig. 5, page 3, 4, wherein the direction is based on a semi-static configuration for the UE (semi-statically configured UL/DL configuration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including a semi-static configuration for the UE as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 5, Chen discloses the method of claim 1, wherein determining the direction for the slot comprises: 
determining respective directions for each of a plurality of channels within the slot based on a configuration for each of the plurality of channels [paragraphs 0005, 0050, 0067, 0081, determining respective directions for each of a plurality of channels within the slot based on a configuration for each of the plurality of channels (communication in different link directions)]; and 
determining the direction for the slot based on a priority rule when two of the plurality of channels are configured for different directions [paragraphs 0044, 0051, 0083, 0089, 0096, 0109, determining the direction for the slot based on a priority rule when two of the plurality of channels are configured for different directions (priority associated with each carrier (e., channels); establish different priorities for communication on resources of different channels)].

As per claim 6, Chen discloses the method of claim 5, Chen does not explicitly disclose wherein at least one of the plurality of channels is configured by downlink control information on the PDCCH.
However, Lin teaches wherein at least one of the plurality of channels is configured by downlink control information on the PDCCH [pages 3, 4, wherein at least one of the plurality of channels is configured by downlink control information on the PDCCH (the network can dynamically inform the UE to switch to a wider bandwidth for reception)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including wherein at least one of the plurality of channels is dynamically configured as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 7, Chen discloses the method of claim 5, 
wherein the priority rule indicates an order of channels [paragraphs 0051, 0083, 0085, 0089, 0096, 0103, wherein the priority rule indicates an order of channels (base station 105 may establish different priorities for communication on resources)].

As per claim 8, Chen discloses the method of claim 1, 
wherein the UE is configured to transmit a demodulation reference signal (DMRS) across a plurality of slots, wherein transmitting or receiving according to the direction for the slot and the half-duplex configuration is further based on the DMRS for the slot [paragraphs 0057, 0058, wherein the UE is configured to transmit a demodulation reference signal (DMRS) across a plurality of slots, wherein transmitting or receiving according to the direction for the slot and the half-duplex configuration is further based on the DMRS for the slot (downlink control information 510 (and possibly other channels or signals such as demodulation reference signals (DMRS)) may be transmitted in a subsequent symbol (i.e., symbol 540))].

As per claim 9, Chen discloses the method of claim 8, 
wherein the direction is downlink and transmitting or receiving according to the direction for the slot and the half-duplex configuration comprises transmitting the DMRS in symbols that do not collide with a downlink transport block or measurement [paragraphs 0058, 0082, 0095, 0102, 0108, 0179, wherein the direction is downlink and transmitting or receiving according to the direction for the slot and the half-duplex configuration comprises transmitting the DMRS in symbols that do not collide with a downlink transport block or measurement (uplink transmissions and downlink transmissions scheduled during the same symbol period on these cells may interfere with each other (e.g., for half-duplex UEs 115); various interference mitigation techniques)].

As per claim 10, Chen discloses the method of claim 8, 
wherein the direction is uplink when the DMRS is scheduled for transmission [paragraphs 0026, 0043, 0058, 0082, 0086, wherein the direction is uplink when the DMRS is scheduled for transmission (UE may be scheduled (or required) to transmit uplink signals)].

As per claim 11, Chen discloses the method of claim 8, 
wherein the UE abstains from transmitting the DMRS when the direction is downlink [paragraphs 0047, 0051, 0058, 0097, wherein the UE abstains from transmitting the DMRS when the direction is downlink (UE 115-a may refrain from communicating during one or more subsequent symbol periods to allow sufficient time to transition to a downlink configuration)].

As per claim 12, Chen discloses the method of claim 8, further comprising 
receiving a configuration indicating whether to transmit the DMRS in a downlink slot [paragraphs 0057, 0058, receiving a configuration indicating whether to transmit the DMRS in a downlink slot (downlink control information 510 (and possibly other channels or signals such as demodulation reference signals (DMRS)) may be transmitted in a subsequent symbol)].

As per claim 13, Chen discloses the method of claim 8, 
wherein transmitting or receiving according to the direction for the slot and the half-duplex configuration comprises transmitting the DMRS according to a priority indication for an uplink transmission [paragraphs 0051, 0058, 0083, 0089, 0096, 0109, wherein transmitting or receiving according to the direction for the slot and the half-duplex configuration comprises transmitting the DMRS according to a priority indication for an uplink transmission].

As per claim 14, Chen discloses the method of claim 13, Chen does not explicitly disclose wherein the priority indication is one of a downlink control information (DCI) format, a DCI bit field, a radio network temporary identifier (RNTI), a control resource set (CORESET) or search space set index, or a logical channel.
However, Lin teaches wherein the priority indication is one of a downlink control information (DCI) format, a DCI bit field, a radio network temporary identifier (RNTI), a control resource set (CORESET) or search space set index, or a logical channel [page 6, wherein the priority indication is one of a control resource set (CORESET) or search space set index, or a logical channel (PDCCHs are specifically designed to transmit in a configurable control resource set (CORESET); PDCCH search spaces)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including wherein the priority indication is one of a control resource set (CORESET) or search space set index, or a logical channel as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 15, Chen discloses an apparatus for wireless communication at a user equipment (UE) [fig. 20, paragraphs 0139, an apparatus for wireless communication at a user equipment (UE) (a UE 115)], comprising:
a memory [fig. 20, paragraphs 0141, 0142, a memory (memory 2025)]; and
at least one processor coupled to the memory [fig. 20, paragraphs 0139, 0140, at least one processor coupled to the memory (processor 2020 may be configured to operate a memory)] and configured to:
determine, by the UE [fig. 1, UE (UEs 115)], a half-duplex configuration for use in communicating with an access point [paragraphs 0006, 0042, 0061, 0134, determining, by the UE, a half-duplex configuration for use in communicating with an access point (wireless device 1805 that supports half-duplex operation in NR systems)], 
determine a direction for a slot [fig. 25, paragraphs 0061, 0064, 0117, 0132, 0181, 0190, determining a direction for a slot (UE 115 may identify a first symbol period designated for communication in a first link direction …within the first slot)]; and 
transmit or receiving according to the direction for the slot and the half-duplex configuration [paragraphs 0061, 0064, 0072, 0117, 0182, transmitting or receiving according to the direction for the slot and the half-duplex configuration (transitioning between configurations (or link directions) may be based on a type or capability (e.g., half-duplex configuration); UE 115 may determine a duration of a transition period between the first symbol period and the second symbol period, where the duration of the transition period is based at least in part on a structure of the first slot)].
Chen discloses slot of the half-duplex configuration including configuration for downlink or uplink grants and for HARQ transmissions and wherein switching between configurations may depend on the structure of a slot (e.g., shorter symbol durations) [paragraphs 0048, 0064, 0072, 0075]. Chen does not explicitly disclose each slot of the half-duplex configuration including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline.
However, Lin teaches each slot of the half-duplex configuration including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency of a frequency division duplexed frame structure, and each slot associated with a hybrid automatic repeat request (HARQ) timeline [fig. 5, pages 3, 4, 6, 7, each slot of the half-duplex configuration (duplexing options supported in NR) including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency of a frequency division duplexed frame structure, and each slot associated with a hybrid automatic repeat request (HARQ) timeline (wherein the UE may receive an control configuration comprising PDCCH and PUCCH information within a slot; short PUCCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline as taught by Lin because it would provide the Chen's apparatus with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 16, Chen discloses a method of wireless communication at an access point [fig. 26, paragraphs 0044, 0184, a method of wireless communication at an access point (method 2600 may be implemented by a base station 105)], comprising: 
configuring a first user equipment (UE) [fig. 1, UE (UEs 115)] with a first half-duplex configuration [paragraphs 0006, 0032, 0042, 0061, 0134, configuring a first user equipment (UE) with a first half-duplex configuration (wireless device 1805 that supports half-duplex operation in NR systems)], 
configuring a second UE with a second half-duplex configuration that is different than the first half-duplex configuration [paragraphs 0006, 0032, 0042, 0061, 0134, configuring a second UE with a second half-duplex configuration that is different than the first half-duplex configuration (stations 105 may perform radio configuration and scheduling for communication with UEs 115)], 
indicating a first direction to the first UE and a second direction to the second UE for a slot [fig. 25, paragraphs 0061, 0064, 0117, 0132, 0181, 0190, indicating a first direction to the first UE and a second direction to the second UE for a slot (UE 115 may identify a first symbol period designated for communication in a first link direction …within the first slot; the second link direction during the second symbol period)]; 
transmitting or receiving the first transport block and the second transport block according to the first grant and the second grant within the slot or a subsequent slot [paragraphs 0025, 0048, 0058, 0067, transmitting or receiving the first transport block and the second transport block according to the first grant and the second grant within the slot or a subsequent slot (symbol 525 of slot 505-a may be allocated for an uplink transmission, and a subsequent symbol 540 of slot 505-b may be allocated for a downlink transmission)]; and 
transmitting acknowledgment retransmission request on the first PDCCH or the second PDCCH or receiving an acknowledgment or a negative acknowledgment on the first uplink short burst or the second uplink short burst for the first transport block and the second transport block according to the first HARQ timeline or the second HARQ timeline, respectively [paragraphs 0036, 0048, 0058, 0061, 0068, 0075, 0094, 0101, transmitting acknowledgment retransmission request on the first PDCCH or the second PDCCH or receiving an acknowledgment or a negative acknowledgment on the first uplink short burst or the second uplink short burst for the first transport block and the second transport block according to the first HARQ timeline or the second HARQ timeline, respectively (UE 115-a may transmit HARQ responses for a group of slots allocated for a specific link direction; control information transmitted using RRC configured resources, downlink or uplink grants … and UE 115-a may support acknowledgment/negative acknowledgment (ACK/NACK))].
Chen discloses slot of the half-duplex configuration including configuration for downlink or uplink grants and for HARQ transmissions and wherein switching between configurations may depend on the structure of a slot (e.g., shorter symbol durations) [paragraphs 0048, 0064, 0072, 0075]. Chen does not explicitly disclose each slot of the first half-duplex configuration including a first physical downlink control channel (PDCCH) on a downlink frequency of a frequency division duplexed (FDD) frame structure, a first uplink short burst on an uplink frequency of the FDD frame structure, and a first hybrid automatic repeat request (HARQ) timeline; each slot of the second half-duplex configuration including a second PDCCH on the downlink frequency of the FDD frame structure, a second uplink short burst on the uplink frequency of the FDD frame structure, and a second HARQ timeline.
However, Lin teaches each slot of the first half-duplex configuration including a first physical downlink control channel (PDCCH) on a downlink frequency of a frequency division duplexed (FDD) frame structure, a first uplink short burst on an uplink frequency of the FDD frame structure, and a first hybrid automatic repeat request (HARQ) timeline; each slot of the second half-duplex configuration including a second PDCCH on the downlink frequency of the FDD frame structure, a second uplink short burst on the uplink frequency of the FDD frame structure, and a second HARQ timeline [fig. 5, pages 3, 4, 6, 7, each slot of the first half-duplex configuration including a first physical downlink control channel (PDCCH) on a downlink frequency of a frequency division duplexed (FDD) frame structure, a first uplink short burst on an uplink frequency of the FDD frame structure, and a first hybrid automatic repeat request (HARQ) timeline; each slot of the second half-duplex configuration including a second PDCCH on the downlink frequency of the FDD frame structure, a second uplink short burst on the uplink frequency of the FDD frame structure, and a second HARQ timeline (wherein the UE may receive an control configuration comprising PDCCH and PUCCH information within a slot; short PUCCH; PDCCH is used to carry DCI such as downlink scheduling assignments and uplink scheduling grants)]; transmitting a first grant for a first transport block on the first PDCCH of the first UE and a second grant for a second transport block on the second PDCCH of the second UE within the slot [fig. 5, page 6, 7, transmitting a first grant for a first transport block on the first PDCCH of the first UE and a second grant for a second transport block on the second PDCCH of the second UE within the slot (NR PDCCHs are specifically designed to transmit in a configurable control resource set; PDCCH is used to carry DCI such as downlink scheduling assignments and uplink scheduling grants)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 17, Chen discloses the method of claim 16, 
wherein each half-duplex configuration defines a timing gap between uplink slots [fig. 5, paragraphs 0047, 0058, 0067, 0072, 0104, wherein each half-duplex configuration defines a timing gap between uplink slots (UE 115-a may use this time to transition between an uplink and downlink configuration; UE 115 scheduled for simultaneous uplink and downlink communication may refrain from communicating)].

As per claim 18, Chen discloses the method of claim 17, 
wherein the timing gap is predetermined, signaled to a respective UE, or derived from a respective PDCCH timing [paragraphs 0067, 0072, 0084, wherein the timing gap is predetermined, signaled to a respective UE, or derived from a respective PDCCH timing (base station 105 may configure the UE 115 to refrain from communicating in a specific link direction)].

As per claim 19, Chen discloses the method of claim 16, Chen does not explicitly disclose wherein the first grant indicates resources for the first transport block based on a semi-static configuration for the first UE, and wherein the direction is based on the semi-static configuration for the first UE.
However, Lin teaches wherein the first grant indicates resources for the first transport block based on a semi-static configuration for the first UE, and wherein the first direction is based on the semi-static configuration for the first UE [fig. 5, page 3, 4, wherein the first grant indicates resources for the first transport block based on a semi-static configuration for the first UE, and wherein the first direction is based on the semi-static configuration for the first UE (semi-statically configured UL/DL configuration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including a semi-static configuration for the UE as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 20, Chen discloses the method of claim 16, 
wherein the access point indicates the first direction for the slot based on a configuration for each of a plurality of channels within the slot for the first UE [paragraphs 0005, 0050, 0067, 0081, wherein the access point indicates the first direction for the slot based on a configuration for each of a plurality of channels within the slot for the first UE (communication in different link directions)], and 
wherein the first direction for the slot is based on a priority rule when two of the plurality of channels are configured for different respective directions [paragraphs 0044, 0051, 0083, 0089, 0096, 0109, wherein the first direction for the slot is based on a priority rule when two of the plurality of channels are configured for different respective directions (priority associated with each carrier (e., channels); establish different priorities for communication on resources of different channels)].

As per claim 21, Chen discloses the method of claim 20, Chen does not explicitly disclose wherein transmitting the first grant comprises configuring at least one of the plurality of channels by downlink control information on a respective PDCCH.
However, Lin teaches wherein transmitting the first grant comprises configuring at least one of the plurality of channels by downlink control information on a respective PDCCH [pages 3, 4, wherein transmitting the first grant comprises configuring at least one of the plurality of channels by downlink control information on a respective PDCCH (the network can dynamically inform the UE to switch to a wider bandwidth for reception)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including wherein at least one of the plurality of channels is dynamically configured as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 22, Chen discloses the method of claim 21, 
wherein the priority rule indicates an order of channels [paragraphs 0051, 0083, 0085, 0089, 0096, 0103, wherein the priority rule indicates an order of channels (base station 105 may establish different priorities for communication on resources)].

As per claim 23, Chen discloses the method of claim 16, 
wherein receiving the first transport block according to the first grant comprises receiving demodulation reference signals (DMRS) from the first UE across a plurality of slots and coherently combining the DMRS to estimate a channel from the first UE [paragraphs 0057, 0058, wherein receiving the first transport block according to the first grant comprises receiving demodulation reference signals (DMRS) from the first UE across a plurality of slots and coherently combining the DMRS to estimate a channel from the first UE (downlink control information 510 (and possibly other channels or signals such as demodulation reference signals (DMRS)) may be transmitted in a subsequent symbol (i.e., symbol 540))].

As per claim 24, Chen discloses the method of claim 23, 
wherein the first grant for the first UE in the slot is a downlink grant and receiving the first transport block comprises receiving the DMRS in symbols that do not collide with a downlink transport block or measurement in the slot [paragraphs 0058, 0082, 0095, 0102, 0108, 0179, wherein the first grant for the first UE in the slot is a downlink grant and receiving the first transport block comprises receiving the DMRS in symbols that do not collide with a downlink transport block or measurement in the slot (uplink transmissions and downlink transmissions scheduled during the same symbol period on these cells may interfere with each other (e.g., for half-duplex UEs 115); various interference mitigation techniques)].

As per claim 25, Chen discloses the method of claim 23, 
wherein transmitting the first grant comprises transmitting an uplink grant when the DMRS is scheduled for transmission in the slot [paragraphs 0026, 0043, 0058, 0082, 0086, wherein transmitting the first grant comprises transmitting an uplink grant when the DMRS is scheduled for transmission in the slot (UE may be scheduled (or required) to transmit uplink signals)].

As per claim 26, Chen discloses the method of claim 23, 
wherein receiving the DMRS from the first UE across the plurality of slots comprises refraining from receiving a scheduled DMRS in the slot in response to transmitting a downlink grant for the slot for the first UE [paragraphs 0047, 0051, 0058, 0097, wherein receiving the DMRS from the first UE across the plurality of slots comprises refraining from receiving a scheduled DMRS in the slot in response to transmitting a downlink grant for the slot for the first UE (UE 115-a may refrain from communicating (with the BS) during one or more subsequent symbol periods to allow sufficient time to transition to a downlink configuration)].

As per claim 27, Chen discloses the method of claim 23, further comprising 
transmitting a configuration to the first UE indicating whether to transmit the DMRS in a downlink slot [paragraphs 0057, 0058, transmitting a configuration to the first UE indicating whether to transmit the DMRS in a downlink slot (downlink control information 510 (and possibly other channels or signals such as demodulation reference signals (DMRS)) may be transmitted in a subsequent symbol)].

As per claim 28, Chen discloses the method of claim 23, 
wherein receiving the DMRS from the first UE across the plurality of slots is based on a priority indication for a respective transport block [paragraphs 0051, 0058, 0083, 0089, 0096, 0109, wherein receiving the DMRS from the first UE across the plurality of slots is based on a priority indication for a respective transport block].

As per claim 29, Chen discloses the method of claim 28, Chen does not explicitly disclose wherein the priority indication is one of a downlink control information (DCI) format, a DCI bit field, a radio network temporary identifier (RNTI), a control resource set (CORESET) or search space set index, or a logical channel.
However, Lin teaches wherein the priority indication is one of a downlink control information (DCI) format, a DCI bit field, a radio network temporary identifier (RNTI), a control resource set (CORESET) or search space set index, or a logical channel [page 6, wherein the priority indication is one of a control resource set (CORESET) or search space set index, or a logical channel (PDCCHs are specifically designed to transmit in a configurable control resource set (CORESET); PDCCH search spaces)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by including wherein the priority indication is one of a control resource set (CORESET) or search space set index, or a logical channel as taught by Lin because it would provide the Chen's method with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 30, Chen discloses an apparatus for wireless communication at a base station [fig. 22, paragraphs 0154, 0156, an apparatus for wireless communication at a base station (wireless device 2205 may be an example of aspects of a wireless device 2105 or a base station 105)], comprising: 
a memory [fig. 22, 24, paragraphs 0172, 0173, a memory (memory 2425)]; and 
at least one processor coupled to the memory [fig. 22, 24, paragraphs 0172, 0173, at least one processor coupled to the memory (processor 2420 may be configured to operate a memory)] and configured to: 
configure a first user equipment (UE) [fig. 1, UE (UEs 115)] with a first half-duplex configuration [paragraphs 0006, 0032, 0042, 0061, 0134, configure a first user equipment (UE) with a first half-duplex configuration (wireless device 1805 that supports half-duplex operation in NR systems)], 
configure a second UE with a second half-duplex configuration that is different than the first half-duplex configuration [paragraphs 0006, 0032, 0042, 0061, 0134, configure a second UE with a second half-duplex configuration that is different than the first half-duplex configuration (stations 105 may perform radio configuration and scheduling for communication with UEs 115)], 
indicate a first direction to the first UE and a second direction to the second UE for a slot [fig. 25, paragraphs 0061, 0064, 0117, 0132, 0181, 0190, indicate a first direction to the first UE and a second direction to the second UE for a slot (UE 115 may identify a first symbol period designated for communication in a first link direction …within the first slot; the second link direction during the second symbol period)]; 
transmit or receive the first transport block and the second transport block according to the first grant and the second grant within the slot or a subsequent slot [paragraphs 0025, 0048, 0058, 0067, transmit or receive the first transport block and the second transport block according to the first grant and the second grant within the slot or a subsequent slot (symbol 525 of slot 505-a may be allocated for an uplink transmission, and a subsequent symbol 540 of slot 505-b may be allocated for a downlink transmission)]; and 
transmit a retransmission request on the first PDCCH or the second PDCCH or receive an acknowledgment or a negative acknowledgment on the first uplink short burst or the second uplink short burst for the first transport block and the second transport block according to the first HARQ timeline or the second HARQ timeline, respectively [paragraphs 0036, 0048, 0058, 0061, 0068, 0075, 0094, 0101, transmit a retransmission request on the first PDCCH or the second PDCCH or receive an acknowledgment or a negative acknowledgment on the first uplink short burst or the second uplink short burst for the first transport block and the second transport block according to the first HARQ timeline or the second HARQ timeline, respectively (UE 115-a may transmit HARQ responses for a group of slots allocated for a specific link direction; control information transmitted using RRC configured resources, downlink or uplink grants … and UE 115-a may support acknowledgment/negative acknowledgment (ACK/NACK))].
Chen does not explicitly disclose each slot of the first half-duplex configuration including a first physical downlink control channel (PDCCH) on a downlink frequency of a frequency division duplexed (FDD) frame structure, a first uplink short burst on an uplink frequency of the FDD frame structure, and a first hybrid automatic repeat request (HARQ) timeline; each slot of the second half-duplex configuration including a second PDCCH on the downlink frequency of the FDD frame structure, a second uplink short burst on the uplink frequency of the FDD frame structure, and a second HARQ timeline.
However, Lin teaches each slot of the first half-duplex configuration including a first physical downlink control channel (PDCCH) on a downlink frequency of a frequency division duplexed (FDD) frame structure, a first uplink short burst on an uplink frequency of the FDD frame structure, and a first hybrid automatic repeat request (HARQ) timeline; each slot of the second half-duplex configuration including a second PDCCH on the downlink frequency of the FDD frame structure, a second uplink short burst on the uplink frequency of the FDD frame structure, and a second HARQ timeline [fig. 5, pages 3, 4, 6, 7, each slot of the first half-duplex configuration including a first physical downlink control channel (PDCCH) on a downlink frequency of a frequency division duplexed (FDD) frame structure, a first uplink short burst on an uplink frequency of the FDD frame structure, and a first hybrid automatic repeat request (HARQ) timeline; each slot of the second half-duplex configuration including a second PDCCH on the downlink frequency of the FDD frame structure, a second uplink short burst on the uplink frequency of the FDD frame structure, and a second HARQ timeline (wherein the UE may receive an control configuration comprising PDCCH and PUCCH information within a slot; short PUCCH; PDCCH is used to carry DCI such as downlink scheduling assignments and uplink scheduling grants)]; transmit a first grant for a first transport block on the first PDCCH of the first UE and a second grant for a second transport block on the second PDCCH of the second UE within the slot [fig. 5, page 6, 7, transmit a first grant for a first transport block on the first PDCCH of the first UE and a second grant for a second transport block on the second PDCCH of the second UE within the slot (NR PDCCHs are specifically designed to transmit in a configurable control resource set; PDCCH is used to carry DCI such as downlink scheduling assignments and uplink scheduling grants)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including at least a physical downlink control channel (PDCCH) on a downlink frequency and an uplink short burst on an uplink frequency, and each slot associated with a hybrid automatic repeat request (HARQ) timeline as taught by Lin because it would provide the Chen's apparatus with the enhanced capability of reducing the processing latency [Lin, pages 2, 7].

As per claim 31, Chen discloses the method of claim 8, 
wherein the UE abstains from transmitting the DMRS when the direction for the slot is uplink and a downlink broadcast channel is scheduled for the slot [paragraphs 0047, 0051, 0058, 0097, wherein the UE abstains from transmitting the DMRS when the direction for the slot is uplink and a downlink broadcast channel is scheduled for the slot (UE 115-a may refrain from communicating during one or more subsequent symbol periods to allow sufficient time to transition to a downlink configuration)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al., U.S. Publication No. 2018/0176902, wherein the UE may receive an UL control configuration indication in the DL control portion. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469